     Case: 5:18-cv-00073-JRA Doc #: 41 Filed: 05/09/19 1 of 1. PageID #: 402

                  Supreme Court of the United States
                         Office of the Clerk
                     Washington, DC 20543-0001
                                                                 Scott S. Harris
                                                                 Clerk of the Court
                                                                 (202) 479-3011
                                     May 3, 2019


Clerk                                                                  FILED
United States Court of Appeals for the Sixth Circuit             May 06, 2019
540 Potter Stewart U.S. Courthouse                           DEBORAH S. HUNT, Clerk
100 East Fifth Street
Cincinnati, OH 45202-3988


      Re: Susan Lloyd
          v. City of Streetsboro, Ohio, et al.
          No. 18-1388
          (Your No. 18-3485)


Dear Clerk:

     The petition for a writ of certiorari in the above entitled case was filed on
March 2, 2019 and placed on the docket May 3, 2019 as No. 18-1388.




                                        Sincerely,

                                        Scott S. Harris, Clerk

                                        by

                                        Lisa Nesbitt
                                        Case Analyst
